Case: 22-50701        Document: 00516572632             Page: 1      Date Filed: 12/09/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 22-50701
                                    Summary Calendar                                 FILED
                                                                              December 9, 2022
                                                                                Lyle W. Cayce
   United States of America,                                                         Clerk

                                                                     Plaintiff—Appellee,

                                            versus

   Kevin Jahary Mejia-Leon,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 4:22-CR-167-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
         Kevin Jahary Mejia-Leon appeals his conviction and sentence for
   illegal reentry after deportation. Mejia-Leon argues that his sentence of 24
   months of imprisonment and three years of supervised release exceeded the
   statutory maximum because the enhanced penalty provisions of 8 U.S.C.
   § 1326(b) are unconstitutional. He has filed an unopposed motion for



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50701     Document: 00516572632          Page: 2   Date Filed: 12/09/2022




                                   No. 22-50701


   summary disposition and a letter brief conceding correctly that this issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Mejia-Leon
   states that he has raised the issue only to preserve it for possible further
   review. Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Mejia-Leon’s motion is
   GRANTED, and the district court’s judgment is AFFIRMED.




                                        2